1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11
     ARNOLDO BARRAZA,                              Case No. 3:17-cv-01048-MMA-RBB
12
                                     Plaintiff, ORDER GRANTING JOINT
13                                              MOTION AND DISMISSING
                 v.                             ENTIRE ACTION WITH
14                                              PREJUDICE
15   ENDERS, et al.,                               [Doc. No. 41]
16                               Defendants.
17
18         Plaintiff Arnoldo Barraza and Defendants Enders and Garcia jointly move to
19   dismiss this action with prejudice in its entirety. See Doc. No. 41. Upon due
20   consideration, good cause appearing, the Court GRANTS the motion and
21   DISMISSES the entire action with prejudice. The Court DIRECTS the Clerk of
22   the Court to terminate all remaining motions, deadlines, and/or hearings, and close
23   the case.
24         IT IS SO ORDERED.
25   DATE: March 9, 2020                   ____________________________________
26                                         HON. MICHAEL M. ANELLO
                                           United States District Judge
27
28
                                               1
                                                                   3:17-cv-01048-MMA-RBB
